Exhibit 10.3

AWARD AGREEMENT FOR PERFORMANCE SHARES

UNDER THE

VASCO DATA SECURITY INTERNATIONAL, INC.

2009 EQUITY INCENTIVE PLAN

THIS AWARD AGREEMENT FOR RESTRICTED SHARES (this “Agreement”) is made as of
January 4, 2016 (the “Effective Date”), between VASCO DATA SECURITY
INTERNATIONAL, INC. (the “Company”) and Scott Clements (the “Grantee”).

WHEREAS, the Company maintains the VASCO Data Security International, Inc. 2009
Equity Incentive Plan (as amended, the “Plan”) for the benefit of its employees,
directors, consultants, and other individuals who provide services to the
Company; and

WHEREAS, to compensate the Grantee for his service to the Company and to further
align the Grantee’s personal financial interests with those of the Company’s
shareholders, the Company wishes to award the Grantee a number of shares of
Common Stock (as defined below), subject to the restrictions, terms and
conditions contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee an award
of the shares set forth on Exhibit A hereto (the “Awarded Shares”) of the
Company’s common stock, par value of $0.001 per share (the “Common Stock”),
subject to the terms and conditions set forth in this Agreement and in the Plan.
The terms of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein. Capitalized terms used but not
defined in this Agreement have the meanings set forth in the Plan.

2. Vesting of Awarded Shares. Subject to Section 11, the Awarded Shares are
subject to forfeiture to the Company until they become vested in accordance with
this Section 2.

(a) Performance Periods. The number of Awarded Shares that are earned and
thereafter subject to vesting (the “Earned Shares”) shall be determined by the
Compensation Committee, in its sole and absolute discretion, in accordance with
Exhibit A, based upon the Company’s achievement relative to the applicable
Performance Targets (i) for fifty percent of the Awarded Shares (the “One Year
Awarded Shares”) during the period commencing on January 1, 2016 and ending on
December 31, 2016, and (ii) for fifty percent of the Awarded Shares (the “Three
Year Awarded Shares”) during the period commencing on January 1, 2016 and ending
on December 31, 2018 (each a “Performance Period”, and together the “Performance
Periods”). Upon the determination that some number of the One Year Awarded
Shares are Earned Shares, subject to Section 11, 25% of the Earned Shares that
are One Year Awarded Shares shall be vested, and upon the determination that
some number of the Three Year Awarded Shares are Earned Shares, subject to
Section 11, all of the Earned Shares that are Three Year Awarded Shares shall be
vested. For the avoidance of doubt, the One Year Awarded Shares and Three Year
Awarded shall be automatically forfeited in their entirety if their respective
Performance Target is not achieved at least at the minimum threshold level.

 

1



--------------------------------------------------------------------------------

(b) Time Vesting Period. Subject to Section 11, the Earned Shares which are One
Year Awarded Shares will be subject to additional vesting, in accordance with
the following schedule (the “Time Vesting Period”), provided that on each
vesting date, the Grantee has, from the Effective Date, continuously provided
services to the Company or a subsidiary:

(A) An additional 25% of the Earned Shares which are One Year Awarded Shares
will vest on the second anniversary of the Effective Date;

(B) An additional 25% of the Earned Shares which are One Year Awarded Shares
will vest on the third anniversary of the Effective Date; and

(C) The final 25% of the Earned Shares which are One Year Awarded Shares will
vest on the fourth anniversary of the Effective Date.

Any Awarded Shares which are One Year Awarded Shares that have not vested
pursuant to this Section 2 will be automatically forfeited.

(b.) Upon cessation of the Grantee’s service with the Company for any reason or
for no reason (and whether such cessation is initiated by the Company, the
Grantee or otherwise): (i) any Awarded Shares that have not, prior to such
cessation, become vested will immediately and automatically, without any action
on the part of the Company, be forfeited, and (ii) the Grantee shall have no
further rights with respect to those Awarded Shares.

(c.) Solely for purposes of this Agreement, service with the Company shall be
deemed to include service with any subsidiary of the Company (for only so long
as such entity remains a subsidiary).

3. Escrow of Shares.

(a) Certificates evidencing the Awarded Shares issued under this Agreement shall
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) (or, if the Awarded Shares are not certificated, shall be
entered in the stock record books of the Company as held in escrow by the Escrow
Holder) until such Awarded Shares are earned and vested in accordance with
Section 2, at which time, the Escrow Holder shall deliver such certificates
representing the vested and earned Awarded Shares to the Grantee (or, if the
Awarded Shares are not certificated, the Awarded Shares shall be entered in the
stock record books of the Company as held and owned by the Grantee); provided,
however, that no certificates for Awarded Shares will be delivered to the
Grantee (or, if the Awarded Shares are not certificated, no transfer of the
Awarded Shares will be entered in the stock record books of the Company) until
appropriate arrangements have been made with the Company for the withholding or
payment of any taxes that may be due with respect to such Awarded Shares.

 

2



--------------------------------------------------------------------------------

(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder will deliver any stock
certificate(s) evidencing those Awarded Shares to the Company (or, if the
Awarded Shares are not certificated, such forfeiture will be entered in the
stock record books of the Company), and the Company will then have the right to
retain and transfer those Awarded Shares to its own name free and clear of any
rights of the Grantee under this Agreement or otherwise.

(c) The Escrow Holder is hereby directed to permit transfer of the Awarded
Shares only in accordance with this Agreement or in accordance with instructions
signed by both parties hereto. In the event further instructions are reasonably
desired by the Escrow Holder, he or she will be entitled to conclusively rely
upon directions executed by a majority of the members of the Board. The Escrow
Holder will have no liability for any act or omissions hereunder while acting in
good faith in the exercise of his or her own judgment.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
vesting under Section 2, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.

5. Dividends and Distributions During Performance Period. The Grantee will have
no rights to dividends or Dividend Equivalents with respect to any of the
Awarded Shares until, and then only to the extent of, the determination under
Section 2(a) that they are Earned Shares; provided, however, that any cash
dividends or distributions paid in respect of the Earned Shares during the Time
Vesting Period and while those shares remain subject to forfeiture will become
vested and delivered to the Grantee only if and when the Earned Shares giving
rise to such dividends or distributions become vested under Section 2.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant, receipt or vesting of the Awarded Shares. The Grantee has reviewed with
the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) will be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

7. Restrictions on Unvested Awarded Shares. Except for the escrow described in
Section 3 or the forfeiture of Awarded Shares to the Company described in
Section 2, the

 

3



--------------------------------------------------------------------------------

Grantee may not sell, pledge, assign, encumber, hypothecate, gift, transfer,
bequeath, devise, donate or otherwise dispose of, in any way or manner
whatsoever, whether voluntary or involuntary, any legal or beneficial interest
in any of the Awarded Shares until the Awarded Shares become vested in
accordance with Section 2; provided, however, that the restrictions of this
Section 7 shall not apply to any transfer i) pursuant to applicable laws of
descent and distribution or (ii) among Grantee’s family group; provided that
such restrictions will continue to be applicable to the Awarded Shares after any
such transfer and the transferees of such Awarded Shares have agreed in writing
to be bound by the provisions of this Agreement. Grantee’s “family group” means
Grantee’s spouse and descendants (whether natural or adopted) and any trust
solely for the benefit of Grantee and/or Grantee’s spouse and/or descendants
during Grantee’s lifetime.

8. Legend. Share certificates evidencing Awarded Shares will bear the following
legend to be placed on all certificates evidencing any Awarded Shares (in
addition to any other legends that may be required to be placed on such
certificates pursuant to the Plan, applicable law or otherwise):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE VASCO DATA
SECURITY INTERNATIONAL, INC. 2009 EQUITY INCENTIVE PLAN AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND VASCO DATA SECURITY INTERNATIONAL, INC.
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF VASCO
DATA SECURITY INTERNATIONAL, INC. AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.

Upon request by the Grantee, following vesting of the Awarded Shares pursuant to
Section 2, the Company will remove the legend from the certificates evidencing
such vested Awarded Shares.

9. Rights of Grantee. Grantee shall have no voting rights or any other rights of
a shareholder of the Company in any Awarded Shares until, and then only to the
extent of, the determination under Section 2(a) that they are Earned Shares.
During the Time Vesting Period, Grantee will have all of the rights of a
shareholder of the Company with respect to the Earned Shares, including the
right to vote such shares and, subject to Section 4 and Section 5 and the
provisions of the Plan, the right to receive any distributions or dividends
payable on such shares.

10. Securities Laws. The Company may from time to time impose any conditions on
the Awarded Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3 adopted under the Securities and Exchange
Act of 1934 and otherwise complies with applicable rules and laws.

11. Recoupment of Awarded Shares. Notwithstanding anything in this Agreement to
the contrary, if the Company determines that the Grantee’s Wrongful Act was a
significant contributing factor to the Company or a subsidiary having to restate
all or a portion of its

 

4



--------------------------------------------------------------------------------

financial statements, all outstanding Awarded Shares will immediately and
automatically be forfeited and the Grantee shall promptly repay to the Company
any Common Stock, cash or other property paid in respect of any Awarded Share
during the Recoupment Period.

For purposes of this Agreement, “Wrongful Act” means:

(i) Grantee materially breaches Grantee’s obligations under any employment,
consulting, or other agreement between the Grantee (or any entity of which
Grantee is an affiliate) and the Company (each, a “Company Agreement”);

(ii) Grantee materially breaches Grantee’s obligations under the Company’s Code
of Ethics and Conduct (or any successor thereto) or an established policy of the
Company;

(iii) Grantee engages in conduct prohibited by law (other than minor
violations), commits an act of dishonesty, fraud, or serious or willful
misconduct in connection with Grantee’s job duties, or engages in unethical or
immoral conduct that, in the reasonable judgment of the Committee, could injure
the integrity, character or reputation of Company;

(iv) Grantee fails or refuses to perform, or habitually neglects, Grantee’s
duties and responsibilities under any Company Agreement (other than on account
of Disability), and continues such failure, refusal or neglect after having been
given written notice by the Company that specifies what duties Grantee failed to
perform and an opportunity to cure of 30 days;

(v) Use or disclosure by Grantee of confidential information or trade secrets
other than in the furtherance of the Company’s (or its subsidiaries’) business
interests, or other violation of a fiduciary duty to the Company (including,
without limitation, entering into any transaction or contractual relationship
causing diversion of business opportunity from the Company (other than with the
prior written consent of the Board)); or

(vi) Grantee fails to reasonably cooperate with any audit or investigation
involving the Company or its business practices after having been given written
notice by the Company that specifies Grantee’s failure to cooperate and an
opportunity to cure of 10 days.

12. General Provisions

(a) This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the purchase of the Awarded Shares and may
only be modified or amended in a writing signed by both parties.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement must be in
writing and

 

5



--------------------------------------------------------------------------------

will be deemed given (i) on the date and at the time delivered via personal,
courier or recognized overnight delivery service, (ii) if sent via telecopier on
the date and at the time telecopied with confirmation of delivery, (iii) if sent
via e-mail or other electronic delivery and receipt is confirmed, on the date
and at the time received, or (iv) if mailed, on the date five days after the
date of the mailing (which must be by registered or certified mail). Delivery of
a notice by telecopy (with confirmation) or by e-mail or other electronic
delivery (with confirmation or receipt) will be permitted and will be considered
delivery of a notice notwithstanding that it is not an original that is
received. Any notice to Grantee under this Agreement will be made to Grantee at
the address (or telecopy number, email or other electronic address, as the case
may be) listed in the Company’s personnel files. If directed to the Company, any
such notice, demand or request will be sent to the Chairman of the Committee at
the Company’s principal executive office, or to such other address or person as
the Company may hereafter specify in writing. Any notice to the Escrow Holder
will be sent to the Company’s address, with a copy to the other party not
sending the notice.

(c) The Company may condition delivery of certificates for Awarded Shares (or,
if the Awarded Shares are not certificated, the entry in the stock record books
of the Company of the transfer to the Grantee of the Awarded Shares) upon the
prior receipt from Grantee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.

(d) The Grantee has received a copy of the Plan, has read the Plan and is
familiar with its terms, and hereby accepts the Awarded Shares subject to all of
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Board and the Committee are authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as they deem
appropriate. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under the Plan.

(e) Neither this Agreement nor any rights or interest hereunder will be
assignable by the Grantee, the Grantee’s beneficiaries or legal representatives,
and any purported assignment in violation hereof will be null and void.

(f) Either party’s failure to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and will not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

(g) The grant of Awarded Shares hereunder does not confer upon the Grantee any
right to continue in service with the Company or any of its subsidiaries.

(h) The Awarded Shares and any related dividends or distributions are intended
to be exempt from the requirements of Internal Revenue Code Section 409A.

 

6



--------------------------------------------------------------------------------

(i) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws.

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument. In the event that any signature to this Agreement is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement
intending it to be effective as of the first date written above.

 

VASCO DATA SECURITY INTERNATIONAL, INC. By:  

/s/ Mark S. Hoyt

Its:  

CFO and Corporate Secretary

/s/ Scott Clements

Scott Clements, Grantee

 

7



--------------------------------------------------------------------------------

Exhibit A

Performance Targets

The number of Earned Shares, if any, will be dependent on the Company’s
achievement of the Performance Targets as defined below:

The “Performance Target” for the One Year Awarded Shares is comprised of four
sub-targets;

 

  a.) 2016 VASCO Revenue - $253.0 million of total 2016 revenue excluding 2016
revenue from acquisitions closed after the Effective Date. Total revenue is
reported in the Company’s audited financial statements. Revenue from
acquisitions closed after the Effective Date shall be determined by the Company
in accordance with U.S. Generally Accepted Accounting Principles.

 

  b.) 2016 VASCO Operating Income - $45.0 million of 2016 operating income less
2016 amortization of purchased intangibles excluding 2016 operating income less
amortization of purchased intangibles from all acquisitions closed after the
Effective Date. Operating income and amortization of purchased intangibles are
reported in the Company’s audited financial statements. Operating income less
amortization of purchased intangibles from acquisitions closed after the
Effective Date shall be determined by the Company in accordance with U.S.
Generally Accepted Accounting Principles.

 

  c.) 2016 eSignLive Revenue - $22.7 million of 2016 eSignLive bookings
comprised of aggregate recurring annual contract values for subscription and
maintenance contracts commencing or renewing during 2016 and revenues from
perpetual licenses recognized in accordance with U.S. Generally Accepted
Accounting Principles as determined by the Administrator.

 

  d.) 2016 eSignLive Operating Income (Loss) – $(9.7) million of 2016 eSignLive
operating income less 2016 amortization of purchased intangibles; including
deferred revenues and deferred costs as of the acquisition date that would have
been otherwise recognized during 2016 in accordance with U.S. GAAP absent the
acquisition by VASCO, and excluding 2016 operating income less amortization of
purchased intangibles from all acquisitions closed after the Effective Date.
eSignLive operating income, amortization of purchased intangibles, and operating
income less amortization of purchased intangibles from acquisitions closed after
the Effective Date shall be determined by the Administrator in accordance with
U.S. Generally Accepted Accounting Principles.

The “Performance Target” for the Three Year Awarded Shares is $320.0 million of
total revenue during 2018 less revenue during 2018 from all acquisitions closed
after the Effective Date. Total revenue is reported in the Company’s audited
financial statements. Revenue from acquisitions closed after the Effective Date
shall be determined by the Company in accordance with U.S. Generally Accepted
Accounting Principles.

 

8



--------------------------------------------------------------------------------

One Year Awarded Shares:

The target number of Awarded Shares for 100% achievement of the Performance
Target for the One Year Awarded Shares is: 21,935

The following tables show the number of One Year Awarded Shares that will be
earned (i.e. become Earned Shares) and will be payable to the Grantee (subject
to vesting as provided in Section 2 of the Award Agreement) based on achievement
of the four sub-targets at various levels:

2016 VASCO Revenue

 

Actual Performance (millions)

   Percentage of One Year
Awarded Shares earned (as
a percentage of the target
number of Awarded
Shares)     Number of Earned
Shares  

(minimum threshold) $240.0

     50 %      4,113   

(target) $253.0

     100 %      8,226   

(maximum) $263.0 or higher

     150 %      12,339   

2016 VASCO Operating Income

 

Actual Performance (millions)

   Percentage of One Year
Awarded Shares earned (as
a percentage of the target
number of Awarded
Shares)     Number of Earned
Shares  

(minimum threshold) $42.0

     50 %      1,371   

(target) $45.0

     100 %      2,742   

(maximum) $48.0 or higher

     150 %      4,113   

2016 eSignLive Revenue

 

Actual Performance (millions)

   Percentage of One Year
Awarded Shares earned (as
a percentage of the target
number of Awarded
Shares)     Number of Earned
Shares  

(minimum threshold) $21.2

     50 %      4,113   

(target) $22.7

     100 %      8,226   

(maximum) $24.2 or higher

     150 %      12,339   

 

9



--------------------------------------------------------------------------------

2016 eSignLive Operating Income (Loss)

 

Actual Performance (millions)

   Percentage of One Year
Awarded Shares earned (as
a percentage of the target
number of Awarded
Shares)     Number of Earned
Shares  

(minimum threshold) $(11.0)

     50 %      1,371   

(target) $(9.7)

     100 %      2,742   

(maximum) $(8.0) or higher

     150 %      4,113   

 

  •   Each of the four categories will be calculated independently.

 

  •   For each of the four categories, no shares are earned if actual
performance is less than the minimum threshold level.

 

  •   For each of the four categories, the maximum number of Earned Shares is
150% of the target number of Award Shares.

 

  •   For each of the four categories, the number of Earned Shares that will be
earned and payable for achievement of performance levels between the stated
Performance Target achievement percentages shall be interpolated.

Three Year Awarded Shares:

The target number of Awarded Shares for 100% achievement of the Performance
Target for the Three Year Awarded Shares is: 21,935

The following table shows the number of Three Year Awarded Shares that will be
earned (i.e. become Earned Shares) and will be payable to the Grantee (subject
to vesting as provided in Section 2 of the Award Agreement) based on achievement
of the Performance Target at various levels:

 

Actual Performance (millions)

   Percentage of Awarded
Shares earned (as a
percentage of the target
number of Awarded
Shares)     Number of Earned
Shares  

(minimum threshold) $306.0

     50 %      10,968   

(target) $320.0

     100 %      21,935   

(maximum) $334.0 or higher

     150 %      32,903   

 

  •   No shares are earned if actual performance is less than the minimum
threshold level.

 

  •   The maximum number of Earned Shares is 150% of the target number of Award
Shares.

 

  •   The number of Earned Shares that will be earned and payable for
achievement of performance levels between the stated Performance Target
achievement percentages shall be interpolated.

 

10